74901: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-31363: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74901


Short Caption:MENENDEZ-CORDERO (LUIS) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR151674Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:05/06/2019 at 4:00 PMOral Argument Location:Carson City


Submission Date:05/06/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantLuis Alejandro Menendez-CorderoJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/19/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


01/19/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-02643




01/25/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-03695




02/22/2018TranscriptFiled Notice from Court Reporter. Judith Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 10/6/17, 10/9/17, 10/10/17, 10/11/17, 10/12/17, 10/13/17, 10/16/17, 12/19/17.18-06950




05/18/2018MotionFiled Stipulation to Extend Time to file Appellant's Opening Brief.18-19185




05/18/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: June 20, 2018.18-19187




06/20/2018MotionFiled Appellant's Motion for Extension of Time to file the Opening Brief and Joint Appendix.18-23625




06/28/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: July 20, 2018.18-24628




07/20/2018MotionFiled Appellant's Motion for Extension of Time to File the Opening Brief and Joint Appendix.18-27831




08/02/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: August 20, 2018.18-29600




08/16/2018BriefFiled Appellant's Opening Brief.18-31823




08/16/2018AppendixFiled Joint Appendix - Volume One.18-31825




08/16/2018AppendixFiled Joint Appendix - Volume Two.18-31826




08/16/2018AppendixFiled Joint Appendix - Volume Three.18-31827




08/16/2018AppendixFiled Joint Appendix - Volume Four.18-31830




08/16/2018AppendixFiled Joint Appendix - Volume Five.18-31831




08/16/2018AppendixFiled Joint Appendix - Volume Six.18-31832




08/16/2018AppendixFiled Joint Appendix - Volume Seven.18-31833




08/16/2018AppendixFiled Joint Appendix - Volume Eight.18-31835




08/16/2018AppendixFiled Joint Appendix - Volume Nine.18-31836




08/16/2018AppendixFiled Joint Appendix - Volume Ten.18-31837




09/17/2018MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).18-36199




09/17/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: October 17, 2018.18-36203




10/17/2018MotionFiled Respondent's Motion to Transmit Trial Exhibits.18-40844




10/17/2018MotionFiled Respondent's Motion to Transmit Juror Questionnaires.18-40846




10/17/2018AppendixFiled Respondent's Appendix.18-40926




10/18/2018BriefFiled Respondent's Answering Brief.18-40957




10/31/2018Order/ProceduralFiled Order.  The district court clerk shall have 15 days from the date of this order to transmit to the clerk of this court, jury trial exhibits 133 ("I-Web Disc"); 134 ("Phone Call Disc"); and 135 ("FBI Verbatim Translation"); admitted on October 11, 2017.  The motion requesting that this court direct the district court clerk to transmit jury questionnaires is denied.18-42756




11/19/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: December 3, 2018. (SC).18-904712




11/27/2018BriefFiled Appellant's Reply Brief. (SC)18-905829




11/27/2018Case Status UpdateBriefing Completed/To Screening. (SC)


11/29/2018Order/ProceduralFiled Order to Transmit Exhibits.  The district court clerk shall have 15 days from the date of this order to transmit to the clerk of this court, jury trial exhibits 133 ("I-Web Disc"); 134 ("Phone Call Disc"); and 135 ("FBI Verbatim Translation"); admitted on October 11, 2017.  (SC)18-906241




04/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, May 7, 2019, at 10:00 a.m. for 30 minutes in Carson City. (SC)19-14734




04/19/2019Order/ProceduralFiled Order Rescheduling Oral Argument.  This matter is scheduled for oral argument before the en banc court on May 7, 2019, at 10:00 a.m.  To accommodate the court's calendar, oral argument will be held on Monday, May 6, 2019, before the en banc court at 4:00 p.m. in Carson City.  The argument shall be limited to 30 minutes.  (SC)19-17336




04/22/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-17586




05/06/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


07/25/2019Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before the Court En Banc. Author: Parraguirre, J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No.29. EN BANC (SC)19-31363




08/20/2019RemittiturIssued Remittitur. (SC).19-34849




08/20/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/26/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 21, 2019. (SC)19-34849





Combined Case View